DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adami (2006/0075864) in view of Jobst (5,393,294) and Yano et al. (4,300,421), hereinafter Yano and Bishop (2,701,613).
Regarding claim 1, Adami teaches a slitter-scorer machine for scoring and slitting a corrugated cardboard web substantially as claimed except for the limitations in the bolded texts, comprising: 
a feed path of the corrugated cardboard web; and

wherein the slitting unit (7A, 7B) includes in sequence along the feed path through the slitting unit at least two sets of cutting tools comprising at least a first set of cutting tools (9A) and a second set of cutting tools (9B); wherein each of said first set of cutting tools and said second set of cutting tools is adapted to cut the corrugated cardboard web longitudinally into a plurality of longitudinal strips and into two lateral trims;
and associated with the slitting unit, a suction unit for removing said two lateral trims; 
wherein the suction unit comprises a first pair of suction nozzles associated with the first set of cutting tools, and a second pair of suction nozzles, associated with the second set of cutting tools; wherein the first pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the first set of cutting tools and the second pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the second set of cutting tools;
wherein a first suction nozzle of the first pair of suction nozzles is rigidly connected to a first suction nozzle of the second pair of suction nozzles; and wherein a second suction nozzle of the first pair of suction nozzles is rigidly connected to a second suction nozzle of the second pair of suction nozzles; wherein the respective first suction nozzles of the first pair of suction nozzles and of the second pair of suction nozzles are positioned on a first side of the feed path, and the respective second suction nozzles of the first pair of suction nozzles and of the second pair of suction nozzles are positioned on a second side of the feed path; and 
wherein each respective one of the first suction nozzle of the first pair of suction nozzles and the first suction nozzle of the second pair of suction nozzles are movable together as a single unit transversely to the feed path, and each respective one of the second suction nozzle of the first pair of suction nozzles and the second suction nozzle of the second pair of suction nozzles are movable together as a single unit transversely to the feed path to adapt to the position of the trims generated by respective ones of said first set of cutting tools and said second set of cutting tools.
See Fig. 1.
Adami does not teach providing the slitting unit (7A, 7B) “a suction unit for removing said two lateral trims; wherein the suction unit comprises a first pair of suction nozzles associated with the first set of cutting tools, and a second pair of suction nozzles, associated with the second set of cutting tools; wherein the first pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the first set of cutting tools and the second pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the second set of cutting tools.”
Jobst teaches a slitter-scorrer machine comprising a slitting unit 10, “and associated with the slitting unit, a suction unit 11 for removing said two lateral trims (27, 
Therefore, it would have been obvious to one skill in the art before the effective filling date of the claimed invention to provide the slitter-scorer of Adami a suction unit as taught by Jobst for conveying wasted outer trims to waste containers.
Adami does not teach “wherein a first suction nozzle of the first pair of suction nozzles is rigidly connected to a first suction nozzle of the second pair of suction nozzles; and wherein a second suction nozzle of the first pair of suction nozzles is rigidly connected to a second suction nozzle of the second pair of suction nozzles; wherein the respective first suction nozzles of the first pair of suction nozzles and of the second pair of suction nozzles are positioned on a first side of the feed path, and the respective second suction nozzles of the first pair of suction nozzles and of the second pair of suction nozzles are positioned on a second side of the feed path.”
Yano teach “wherein a first suction nozzle 18 of the first pair of suction nozzles is rigidly connected to a first suction nozzle 19 of the second pair of suction nozzles; and 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to rigidly connect the suction nozzles on both sides of the slitter-scorer as taught by Yano so that a single suction source can be provided to all the suction nozzles.
Adami does not teach “and wherein each respective one of the first suction nozzle of the first pair of suction nozzles and the first suction nozzle of the second pair of suction nozzles are movable together as a single unit transversely to the feed path, and each respective one of the second suction nozzle of the first pair of suction nozzles and the second suction nozzle of the second pair of suction nozzles are movable together as a single unit transversely to the feed path to adapt to the position of the trims generated by respective ones of said first set of cutting tools and said second set of cutting tools.”
Bishop teaches a slotting machine having  a common actuator 11 for moving a pair of frames (9, 10) equal and opposite movement direction. Each end of the pair of 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified nozzles in Adami a common actuator as taught by Bishop for adjusting the nozzles simultaneously for accommodating different widths of a web material.
Regarding claim 2, the slitting unit (7A, 7B) positioned downstream of the scoring unit (5A, 5B) is best seen in Fig. 1 in Adami.
Regarding claim 4, Jobst teaches the suction nozzles adjustable transversely to the cutting path.  See col. 2, lines 48-55.
Regarding claim 6, a single actuator (11, 12) for moving all the modified nozzles in is best seen in Fig. 1 in Bishop.
Regarding claim 7, Yano teaches a common suction system (16, 17) in Fig. 4.
Regarding claim 9, Yano teaches a pair of nozzles connected to a duct 15 and a hose 16.  When the teaching of Yano is applied to the machine of Jobst, the nozzles on each side of the web is connected to the duct 15 and the hose 16.
Regarding claim 10 and 11,  Bishop teaches a common actuator 11 for moving a pair of frames (9, 10) equal and opposite movement direction. At each end of the frame is a tool.  See Fig. 1. When the teaching of Bishop is applied to the modified nozzle system in Adami, each end of the frame is provided a modified pair a nozzles. The threaded connection on the spindle 11 defines the load bearing structure.
.
Claims 1, 2, 4, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adami (2006/0075864) in view of Jobst (5,393,294) and Bishop (2,701,613).
Regarding claim 13, Adami teaches a slitter-scorer machine for scoring and slitting a corrugated cardboard web substantially as claimed except for the limitations in the bolded texts, comprising: 
a feed path of the corrugated cardboard web; and 
arranged in either upstream sequence or in downstream sequence along the feed path, a scoring unit (5A, 5B)  and a slitting unit (7A, 7B); 
wherein the slitting unit (7A, 7B) includes in sequence along the feed path through the slitting unit at least two sets of cutting tools comprising at least a first set of cutting tools (9A) and a second set of cutting tools (9B), wherein each of said first set of cutting tools and said second set of cutting tools is adapted to cut the corrugated cardboard web longitudinally into a plurality of longitudinal strips and into two lateral trims; and 
associated with the slitting unit, a suction unit for removing said two lateral trims, 
wherein the suction unit comprises a first pair of suction nozzles associated with the first set of cutting tools, and a second pair of suction nozzles, associated with the second set of cutting tools; wherein the first pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the first set of cutting tools and the second pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the second set of cutting tools; 
wherein each suction nozzle of said first pair of suction nozzles and of said second pair of suction nozzles are movable transversely to the feed path, to adapt to the position of the trims generated by respective ones of said first set of cutting tools and said second set of cutting tools; and 
further comprising a single actuator to provide movement to simultaneously adjust nozzles of the first pair of suction nozzles and nozzles of the second pair of suction nozzles transversely to the feed path.
	See Fig. 1.

Adami does not teach providing the slitting unit (7A, 7B) “a suction unit for removing said two lateral trims; wherein the suction unit comprises a first pair of suction nozzles associated with the first set of cutting tools, and a second pair of suction nozzles, associated with the second set of cutting tools; wherein the first pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the first set of cutting tools and the second pair of suction nozzles is adapted to suck leading edges of continuous trims and leading edges of discontinuous trims generated by the second set of cutting tools; and wherein each suction nozzle of said first pair of suction nozzles and of said second pair of suction nozzles are movable transversely to the feed path, to adapt to the position of the trims generated by respective ones of said first set of cutting tools and said second set of cutting tools”.

Therefore, it would have been obvious to one skill in the art before the effective filling date of the claimed invention to provide the slitter-scorer of Adami a suction unit as taught by Jobst for conveying wasted outer trims to waste containers.
Adami does not teach “a single actuator to provide movement to simultaneously adjust nozzles of the first pair of suction nozzles”
Bishop teaches a slotting machine having  a common actuator 11 for moving a pair of frames (9, 10) equal and opposite movement direction. Each end of the pair of frames are a tool (for example, 44, 46).  See Fig. 1. There are four tools equivalents to four nozzles in Jost and Yano. And the four tools are simultaneously and laterally 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified nozzles in Adami a common actuator as taught by Bishop for adjusting the nozzles simultaneously for accommodating different widths of a web material.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adami (2006/0075864) in view of Jobst (5,393,294), and Yano et al. (4,300,421), hereinafter Yano and Bishop (2,701,613), and further in view of Litomisky et al. (6,012,199), hereinafter Litomisky.
The modified machine of Adami teaches the invention substantially as claimed except for the common suction system having selector members for selectively actuating the suction nozzles.
Litomisky teaches a common suction system having selector members 38 for selectively actuating suction nozzles.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to providing the common suction system of Jobst selector members as taught by Litomisky for selectively actuating suction nozzles.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to the combination of Adami, Jobst, Yano, and Bishop, when one skilled in the art is given the teachings of Jobst, Yano, and 

    PNG
    media_image1.png
    1866
    1356
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724